Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,657,532. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of US 10,657,532 anticipate all the current claims at issue.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12, 14-19, 21-14, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush US 10,110,385 in view of Finlow-Bates US 2016/0283939

As per claim 9. Rush teaches A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the instructions comprising code to cause the processor to: receive, at a user device, data associated with a credential of a user; generate a first hash value by hashing the data using a hashing method; send, to a distributed database, the first hash value such that the first hash value is stored in the distributed database as associated with a transaction identifier; receive, from the distributed database, the transaction identifier; 
encrypt the data and the transaction identifier to produce an encrypted package; and send, to a certifier device, the encrypted package such that the certifier device (1) decrypts the encrypted package to obtain the data and the transaction identifier, (2) obtains the first hash value from the distributed database using the transaction identifier, (3) generates a second hash value by hashing the data using the hashing method, and (4) certifies the credential of the user based on comparing the first hash value with the second hash value. (Column 6 lines 44-51; Column 11 lines 55-60; Column 12 lines 22-Column 13 line 10)   (teaches sending to a registrar/certifier and encrypted package including a signature including a hash, and regenerating a hash based on the document and document identifier to match signatures and certify that the document is authentic)

Finlow-Bates explicitly teach transactions that are stored in a distributed database including verification and cryptographic hashes [0009]-[0011]
It would have been obvious to one of ordinary skill in the art to use the teachings of Finlow-Bates with Rush because it prevents fraud.

As per claim 10. Rush teaches The non-transitory processor-readable medium of claim 9, wherein the credential of the user is at least one of a driver's license, a passport, an employee badge, a military identification, a political identification, a student identifier, a library card or a social club card. (Column 13 lines 20-45)  As per claim 11. Rush teaches The non-transitory processor-readable medium of claim 9, further comprising code to cause the processor to: digitally sign the first hash value to define a signed first hash value, the code to cause the processor to send the first hash value includes code to cause the processor to send the first hash value as the signed first hash value. (Column 10 lines 12-45)As per claim 12. Rush teaches The non-transitory processor-readable medium of claim 9, further comprising code to cause the processor to: digitally sign the first hash value to define a signed first hash value, the code to cause the processor to send the first hash value includes code to cause the processor to send the first hash value as the signed first hash value, the code to cause the processor to send the encrypted package includes code to cause the processor to send the encrypted package such that the certifier device verifies the signed first hash value using a public key associated with the user device. (Column 9 lines 55-60) (Column 10 lines 12-45) (Column 12 line 22- Column 13 line 10)
As per claim 14.  Rush teaches The non-transitory processor-readable medium of claim 9, further comprising code to cause the processor to: generate a barcode based on the encrypted package, the code to cause the processor to send the encrypted package includes code to cause the processor to send the encrypted package to the certifier device using the barcode. (Column 8 lines 48-65)  (including digital signature in Barcode)As per claim 15. Rush teaches The non-transitory processor-readable medium of claim 9, further comprising code to cause the processor to: receive, from the certifier device, a certification record based on the certifier device certifying the credential of the user. (Column 12 lines 55-60) (confirmation)As per claim 16. Rush teaches certifying the credential of the user.
Finlow-Bates teaches receive, from the certifier device, a certification record based on the certifier device certifying the credential of the user; define an acknowledgement record based on the certification record; and send the acknowledgement record to the distributed database such that the acknowledgement record is stored in the distributed database. [0009]-[0011]As per claim 17.  Rush teaches A method, comprising: receiving, at a user device, data of a user; generating a first hash value by hashing the data using a hashing method; digitally signing the first hash value to produce a signed first hash value; storing the signed first hash value in a distributed database; receiving, from the distributed database, a transaction identifier associated with the signed first hash value stored in the distributed database; and sending, to a certifier device, the data and the transaction identifier such that the certifier device (1) obtains the signed first hash value from the distributed database using the transaction identifier, (2) generates a second hash value by hashing the data using the hashing method, and (3) certifies the data of the user based on verifying a digital signature of the signed first hash value and comparing the first hash value with the second hash value. (Column 6 lines 44-51; Column 11 lines 55-60; Column 12 lines 22-Column 13 line 10)   (teaches sending to a registrar/certifier and encrypted package including a signature including a hash, and regenerating a hash based on the document and document identifier to match signatures and certify that the document is authentic)

Finlow-Bates explicitly teach transactions that are stored in a distributed database including verification and cryptographic hashes [0009]-[0011]
It would have been obvious to one of ordinary skill in the art to use the teachings of Finlow-Bates with Rush because it prevents fraud.
As per claim 18. Rush teaches The method of claim 17, wherein the digitally signing includes digitally signing the first hash value using a private key associated with the user device to produce the signed first hash value, the certifier device verifying the digital signature using a public key associated with the private key. (Column 9 lines 55-60) (Column 10 lines 12-45) (Column 12 line 22- Column 13 line 10)As per claim 19. Finlow-Bates teaches The method of claim 17, further comprising: receiving a certification record from the certifier device; defining an acknowledgement record based on the certification record; and storing the acknowledgement record in the distributed database. [0009]-[0011]As per claim 21. Rush teaches The method of claim 17, wherein the data is from a credential of the user, the credential is at least one of a driver's license, a passport, an employee badge, a military identification, a political identification, a student identifier, a library card or a social club card. (Column 13 lines 20-45)  As per claim 22. Rush teaches The method of claim 17, further comprising: generating a barcode based on the data and the transaction identifier, the sending the data and the transaction identifier includes sending the data and the transaction identifier to the certifier device using the barcode. (Column 8 lines 48-65)  (including digital signature in Barcode)As per claim 23. Rush teaches An apparatus, comprising: a memory; and a processor operatively coupled to the memory, the processor configured to: receive, at a user device, data of a user; generate a first hash value by hashing the data; store the first hash value in a distributed database; receive, from the distributed database, a first transaction identifier, the first transaction identifier associated with the first hash value stored in the distributed database; send, to a certifier device, the data and the first transaction identifier such that the certifier device (1) obtains the first hash value from the distributed database using the first transaction identifier, (2) generates a second hash value by hashing the data, and (3) defines a certification record based on comparing the first hash value with the second hash value; receive, from the certifier device, the certification record 
(Column 6 lines 44-51; Column 11 lines 55-60; Column 12 lines 22-Column 13 line 10)   (teaches sending to a registrar/certifier and encrypted package including a signature including a hash, and regenerating a hash based on the document and document identifier to match signatures and certify that the document is authentic)

Finlow-Bates teaches the certification record is a second transaction identifier, the second transaction identifier associated with a third hash value in the distributed database; retrieve the third hash value from the distributed database using the second transaction identifier; generate a fourth hash value by hashing the certification record; and define an acknowledgement record associated with the certification record based on comparing the third hash value with the fourth hash value. [0009]-[0011]As per claim 24. Rush teaches The apparatus of claim 23, wherein the certification record and the second transaction identifier are digitally signed by the certifier device using a private key of the certifier device, the processor configured to define the acknowledgement record based on verifying a digital signature of the certification record and the second transaction identifier using a public key associated with the private key. (Column 9 lines 55-60) (Column 10 lines 12-45) (Column 12 line 22- Column 13 line 10)As per claim 26. Finlow-Bates teaches The apparatus of claim 23, wherein the acknowledgement record includes the certification record and the second transaction identifier.[0009]-[0011]As per claim 27. Finlow-Bates teaches The apparatus of claim 23, wherein the processor is configured to store the acknowledgement record in the distributed database. [0009]-[0011]As per claim 28. Rush teaches The apparatus of claim 23, wherein the data is from a credential of the user, the credential is at least one of a driver's license, a passport, an employee badge, a military identification, a political identification, a student identifier, a library card or a social club card. (Column 13 lines 20-45)  

Claim(s) 13, 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush US 10,110,385 in view of Finlow-Bates US 2016/0283939 in view of Seger II US 9,397,985 

As per claim 13. Seger II teaches The non-transitory processor-readable medium of claim 9, wherein the code to cause the processor to encrypt the data and the transaction identifier includes code to cause the processor to encrypt the data and the transaction identifier using a public key associated with the certifier device such that the certifier device decrypts the encrypted package using a private key associated with the public key. (Column 1 lines 29-40) (Column 2 lines 45-50) (encrypting with intended recipient public key; decrypting with private key)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the encryption of Seger II with the prior art because it increases security.
As per claim 20. Seger II teaches The method of claim 17, further comprising: encrypting, using a public key of the certifier device, the data and the transaction identifier prior to sending the data and the transaction identifier to the certifier device such that the certifier device decrypts the data and the transaction identifier using a private key associated with the public key. (Column 1 lines 29-40) (Column 2 lines 45-50) (encrypting with intended recipient public key; decrypting with private key)
As per claim 25. Seger II teaches The apparatus of claim 23, wherein the processor is configured to: encrypt, using a public key of the certifier device, the data and the first transaction identifier prior to sending the data and the first transaction identifier to the certifier device such that the certifier device decrypts the data and the first transaction identifier using a private key associated with the public key. (Column 1 lines 29-40) (Column 2 lines 45-50) (encrypting with intended recipient public key; decrypting with private key)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439